Title: From George Washington to Major General Steuben, 19 December 1778
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


  
    Sir,
    [Middlebrook, N.J.] 19th Decr 1778
  
  I had the honor of receiving a few days since your letter of the 6th instant; I am much obliged to you for the polite assurances you give; and in my turn, I beg you will believe, that when the institution at the head of which you have been placed, can once be established upon a footing mutually agreeable to you and to the army, to which end all the  
    
    
    
    measures I have taken in it have been directed, I shall be happy to give you every support in my power to facilitate your operations—In doing this I shall equally consult the personal consideration I have for you, and the improvement and benefit of the army, which I am persuaded will be greatly promoted by a full exertion of the same talents, experience and activity, of which you have already given the most satisfactory proofs. I am with great esteem & regard Sir Yr Most Obedt serv.
